Exhibit 10.1

 

AMENDED AND RESTATED

STOCK REPURCHASE AGREEMENT

 

This Amended and Restated Stock Repurchase Agreement (this “Agreement”) is
entered into as of June 10, 2005 between Steamboat Industries LLC (“Seller”) and
Standard Parking Corporation, a Delaware corporation (the “Company”).

 

RECITALS

 

A.                                   Seller and its affiliates have control over
certain shares of common stock, par value $0.001 per share, of the Company (the
“Common Stock”).

 

B.                                     The Board of Directors of the Company
(the “Board”) has authorized the repurchase of shares of its Common Stock for a
value not to exceed $6.0 million (the “Repurchase”) in 2005.

 

C.                                     The Repurchase authorized by the Board
will be comprised of (i) open market repurchases of Common Stock authorized by
the Company from time to time (“Open Market Purchases”),  and (ii) repurchases
of Common Stock from the Seller in an amount equal to its pro-rata ownership at
the same price paid by the Company in each Open Market Purchase (the “SIL
Repurchases”).

 

D.                                    Seller and the Company are parties to that
certain Stock Repurchase Agreement dated as of March 14, 2005 (the “Stock
Repurchase Agreement”), which governs the SIL Repurchases.

 

E.                                      Seller and the Company desire to amend
and restate the Stock Purchase Agreement to clarify the closing date for SIL
Repurchases.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement and other good and valuable consideration, the parties agree as
follows:

 

1.                                       Purchase of Shares.  From the date of
this Agreement through December 31, 2005 (the “Term”), Seller hereby agrees to
sell Shares to the Company from time to time, and the Company hereby agrees to
purchase Shares from time to time, in an amount equal to its pro-rata ownership
of the Company at the same price paid by the Company in each of its Open Market
Purchases, as set forth on Schedule A attached hereto and updated following each
Open Market Purchase.  The closing date of each SIL Repurchase shall be each
Monday during the Term (or the next business day) for all Open Market Purchases
that occurred during the prior week, if any, or such earlier date as determined
by Seller (each such date to be considered a “Closing Date”).  On each Closing
Date, the Company shall pay the purchase price for the Shares to Seller in
immediately available funds by check or by wire transfer to an account
designated by Seller, and Seller shall deliver stock certificates representing
the Shares together with an executed

 

--------------------------------------------------------------------------------


 

assignment separate from certificate transferring the Shares to the Company or
otherwise properly endorsed for transfer.  The Company’s officers shall
thereafter cause the Shares to be cancelled or held by the Company as treasury
stock.

 

2.                                       Representations and Warranties of
Seller.  Seller represents and warrants to the Company that:

 

(a)                                  Seller is the owner of the Shares to be
sold hereunder, free and clear of any liens, encumbrances, security agreements,
options, claims, charges or restrictions except as set forth in that certain
Registration Rights Agreement between the Company and Seller dated as of June 2,
2004.

 

(b)                                 Following each Closing Date under this
Agreement, Seller and its affiliates shall maintain voting control over a
majority of the Common Stock.

 

(c)                                  Seller has full power and capacity to
execute, deliver and perform under this Agreement, which has been duly executed
and delivered by, and evidences the valid and binding obligation of the Seller
in accordance with its terms.  Upon its execution and delivery, this Agreement
will be a valid and binding obligation of Seller, enforceable in accordance with
its terms.

 

(d)                                 Seller has entered into this Agreement based
on its own investigation and analysis and that of its advisors, including legal
counsel.

 

(e)                                  Seller has had an opportunity to review the
federal, state and local tax consequences of the sale of the Shares to the
Company and the transactions contemplated by this Agreement with its own tax
advisors.  Seller is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents.  Seller understands that
it (and not the Company) shall be responsible for its own tax liability, if any,
that may arise as a result of the transactions contemplated by this Agreement.

 

3.                                       Arms Length Transaction.  Each party
has conducted its own investigation and analysis and freely and independently
bargained for this Agreement at arms length without reliance on any other party
and each party is receiving reasonably equivalent value and fair consideration.

 

4.                                       Miscellaneous.

 

4.1.                              Governing Law.  This Agreement is to be
construed in accordance with and governed by the internal laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties.  All disputes and
controversies arising out of or in connection with this Agreement shall be
resolved exclusively by the state and federal courts located in City of Chicago,
State of Illinois, and each party hereto agrees to submit to the jurisdiction of
said courts and agrees that venue shall lie exclusively with such courts.

 

2

--------------------------------------------------------------------------------


 

4.2.                              Entire Agreement; Amendment; Waiver.  This
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and supersedes any prior understandings
and agreements between them.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.  No failure on the part of a
party to exercise and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other rights, remedy,
power or privilege.

 

4.3.                              Severability.  If any provision of this
Agreement, or the application of such provision to any person or circumstance,
is held invalid or unenforceable, the remainder of this Agreement, or the
application of such provisions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.

 

4.4.                              Successors and Assigns.  This Agreement shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties hereto.

 

4.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Stock Repurchase Agreement as of the date first referred above.

 

STEAMBOAT INDUSTRIES LLC

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

By:

  /s/ JOHN V. HOLTEN

 

            /s/ JAMES A. WILHELM

 

Name: John V. Holten

 

Name: James A. Wilhelm

 

 

Title: Manager

 

Title: President and Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------